OFFICEOF THE ATTORNEY GENERAL
                            OF TEXAS
                AUSTIN
                                                                          -


,
                                                                        415


    Ronorablo Wpne88ttmiexa,          Pagr 2




                Bald mombor,
                          hart4 mrva hle roqulroa
        twenty yaarm or more, aad hatin          naohetl t&
        ad&eor fiftprlvoyoarm, 18 quallflod
                                          and on-
        tltlod to be retired by thim Boar4 but he eleotm
        to ruaalnin the lotlto lmvlom of hlc~  bagart-
        sunt*

             Thlm ohtltlaatr  lo thermfor. lamed to the
        above momborin oompllanooWit-h sootion 16 of
        maid Rouao Bill, and ir lmmue6la rooerdanw
        d&h the migutaa of a meeting of thl8 Board en
                                                     ,lOL         and
        a oow       t   hi 8 oertlfioato   &em boa   aadr   l   part
        or thou    IILimteh
                       our hands thlmthe
                Ulitnoam                               by   of.
                              & A. D. 194=7
                                       Boar4of TirrPunte Rolhf
                                       and Ibtlromult mu4 True-
                                       too0of          ) %%a8




                                       sooNty